 


 

 

 

 

 


JOINT BENEFICIARY DESIGNATION

 

AGREEMENT

 

 

                                                                                           
INSURER:                                       
                                               

                                                                                           
POLICY NUMBER:                       
                                                                       

 

                                                                                           
INSURER:                                      
                                                           

                                                                                           
POLICY NUMBER:                       
                                               

 

                                                                                           
Bank:                                                SOUTHERN FIRST BANK,
NATIONAL

                                                                                                     
ASSOCIATION, F/N/A Greenville First Bank            

                                                                                           
Insured:                                           
                                               

 

                                                                                           
Relationship of Insured to Bank:      Executive

 

The respective rights and duties of the Bank and the Insured in the
above-referenced policy(ies) shall be pursuant to the terms set forth below:

 

I.          DEFINITIONS

 

Refer to the contract(s) for the policy(ies) for the definition of any terms in
this Agreement that are not defined herein.  If the definition of a term in the
policy(ies) is inconsistent with the definition of a term in this Agreement,
then the definition of the term as set forth in this Agreement shall supersede
and replace the definition of the terms as set forth in the policy(ies).

 

II.        POLICY TITLE AND OWNERSHIP

 

Title and ownership shall reside in the Bank for its use and for the use of the
Insured all in accordance with this Agreement.  The Bank alone may, to the
extent of its interest, exercise the right to borrow or withdraw on the
policy(ies) cash values.  Where the Bank and the Insured (or assignee, with the
consent of the Insured) mutually agree to exercise the right to increase the
coverage under the subject Joint Beneficiary Designation policy, then, in such
event, the rights, duties and benefits of the parties to such increased coverage
shall continue to be subject to the terms of this Agreement.

 

 

 

--------------------------------------------------------------------------------

 


 

 

III.       BENEFICIARY DESIGNATION RIGHTS

 

 

The Insured (or assignee) shall have the right and power to designate a
beneficiary or beneficiaries to receive the Insured’s share of the proceeds
payable upon the death of the Insured, and to elect and change a payment option
for such beneficiary, subject to any right or interest the Bank may have in such
proceeds, as provided in this Agreement.

 

IV.       PREMIUM PAYMENT METHOD

 

Subject to the Bank’s absolute right to surrender or terminate the policy(ies)
at any time and for any reason, the Bank shall pay an amount equal to the
planned premiums and any other premium payments that might become necessary to
keep the policy(ies) in force.

 

V.        TAXABLE BENEFIT

 

Annually the Insured will receive a taxable benefit equal to the imputed value
of insurance as required by the Internal Revenue Service.  The Bank (or its
administrator) will report to the Insured the amount of imputed income each year
on Form W-2 or its equivalent.

 

VI.       DIVISION OF DEATH PROCEEDS

 

Subject to Paragraphs VII and VIII herein, the division of the death proceeds of
the policy(ies) are as follows:

 

A.        If the Insured is employed by the Bank, at the time of death, the
Insured’s beneficiary(ies), designated in accordance with Paragraph III, shall
be entitled to an amount equal to the lower of three (3) times the amount of the
Insured's then salary (without bonuses) or the net-at-risk insurance portion of
the proceeds from the policy(ies) in effect from time to time.  The net-at-risk
insurance portion shall be the total death proceeds less the cash value of the
policy(ies). The Bank shall be entitled to the remainder of the proceeds.

 

B.        If the Insured is not employed, for whatever reason, by the Bank at
the time of death, the Bank shall be entitled to all the death proceeds.  

 

VII.     OWNERSHIP OF THE CASH SURRENDER VALUE OF THE POLICY

 

The Bank shall at all times be entitled to an amount equal to the cash value of
the policy(ies), as that term is defined in the policy(ies) contract(s), less
any policy(ies) loans and unpaid interest or cash withdrawals previously
incurred by the Bank and any applicable surrender charges.  Such cash value
shall be determined as of the date of surrender or death as the case may be.

 

2

--------------------------------------------------------------------------------

 

 

 


VIII.    TERMINATION OF AGREEMENT

 

A.        This Agreement shall terminate upon the occurrence of any one of the
following:

 

1.         The Insured shall leave the employment of the Bank for whatever
reason; or

 

2.         Surrender, lapse, or other termination of the policy(ies) by the
Bank.

 

IX.       INSURED’S OR ASSIGNEE’S ASSIGNMENT RIGHTS

 

The Insured may not, without the written consent of the Bank, assign to any
individual, trust or other organization, any right, title or interest in the
subject policy(ies) nor any rights, options, privileges or duties created under
this Agreement.

 

X.        AGREEMENT BINDING UPON THE PARTIES

 

This Agreement shall bind the Insured and the Bank, their heirs, successors,
personal representatives and assigns.

 

XI.       ADMINISTRATIVE AND CLAIMS PROVISIONS

 

            The following provisions are part of this Agreement and are intended
to meet the requirements of the Employee Retirement Income Security Act of 1974
(“ERISA”):

 

A.        Plan Administrator.

 

The “Plan Administrator” of this Joint Beneficiary Designation Agreement shall
be Southern First Bank, National Association, f/n/a Greenville First Bank.  As
Plan Administrator, the Bank shall be responsible for the management, control,
and administration of this Agreement as established herein.  The Plan
Administrator may delegate to others certain aspects of the management and
operation responsibilities of the Agreement, including the employment of
advisors and the delegation of any ministerial duties to qualified individuals.

 

3

--------------------------------------------------------------------------------

 

 

 

B.        Basis of Payment of Benefits. 

 

Direct payment by the Insurer is the basis of payment of benefits under this
Agreement, with those benefits in turn being based on the payment of premiums as
provided in this Agreement.

 

C.        Claim Procedures.

 

Claim forms or claim information as to the subject policy(ies) can be obtained
by contacting the Plan Administrator.  When the Plan Administrator has a claim
which may be covered under the provisions described in the insurance
policy(ies), they should contact the office named above, and they will either
complete a claim form and forward it to an authorized representative of the
Insurer or advise the Plan Administrator what further requirements are
necessary.  The Insurer will evaluate and make a decision as to payment.  If the
claim is payable, a benefit check will be issued in accordance with the terms of
this Agreement.

 

In the event that a claim is not eligible under the policy(ies), the Insurer
will notify the Plan Administrator of the denial pursuant to the requirements
under the terms of the policy(ies).  If the Plan Administrator is dissatisfied
with the denial of the claim and wishes to contest such claim denial, they
should contact the office named above and they will assist in making an inquiry
to the Insurer.  All objections to the Insurer’s actions should be in writing
and submitted to the office named above for transmittal to the Insurer.

 

XII.     GENDER

 

Whenever in this Agreement words are used in the masculine or neutral gender,
they shall be read and construed as in the masculine, feminine or neutral
gender, whenever they should so apply.

 

XIII.    INSURANCE COMPANY NOT A PARTY TO THIS AGREEMENT

 

The Insurer(s) shall not be deemed a party to this Agreement, but will respect
the rights of the parties as herein developed upon receiving an executed copy of
this Agreement. Payment or other performance in accordance with the policy(ies)
provisions shall fully discharge the Insurer(s) from any and all liability.

 

4

--------------------------------------------------------------------------------

 

 

 

XIV.    AMENDMENT OR REVOCATION, AND EXCHANGE OF POLICY

 

Subject to the Bank’s sole and absolute right to surrender or terminate any and
all life insurance policy(ies) that are the subject matter of this Agreement, it
is agreed by and between the parties hereto that, during the lifetime of the
Insured, this Agreement may be amended or revoked at any time or times, in whole
or in part, by the mutual written consent of the Insured and the Bank.  The Bank
may, however, unilaterally and without the consent of the Insured, exchange any
life insurance policy(ies) that are the subject matter of this Agreement, with
or without replacing said policy(ies) and, in the event of a same or similar
exchange, the Insured expressly agrees to the same.

 

XV.     EFFECTIVE DATE

 

            The Effective Date of this Agreement shall be January 1, 2009.

 

XVI.    SEVERABILITY AND INTERPRETATION

 

If a provision of this Agreement is held to be invalid or unenforceable, the
remaining provisions shall nonetheless be enforceable according to their terms. 
Further, in the event that any provision is held to be overbroad as written such
provision shall be deemed amended to narrow its application to the extent
necessary to make the provision enforceable according to law and enforced as
amended.


 


XVII.  TERMINATION OR MODIFICATION OF AGREEMENT BY REASON OF CHANGES IN THE LAW,
RULES OR REGULATIONS

 

The Bank is entering into this Agreement upon the assumption that certain
existing tax and accounting laws, rules and regulations will continue in effect
in their current form.  If any said assumptions should change and said change
has a detrimental effect on this Joint Beneficiary Designation Agreement, then
the Bank reserves the right to terminate or modify this Agreement accordingly. 

 

XVIII. APPLICABLE LAW

 

The laws of the State of South Carolina shall govern the validity and
interpretation of this Agreement.

 

5

--------------------------------------------------------------------------------

 


 

 

 

 

 

Executed at ____________, _____________ this ______ day of ___________, 2009.

 

 


                                                          BANK

 

                                                                        SOUTHERN
FIRST BANK, NATIONAL

ASSOCIATION, F/N/A GREENVILLE

FIRST BANK

                                                                       
Greenville, South Carolina

 

 

                                                                       
By:                                                                 

Witness                                                                 (Bank
Officer other than Insured)              Title

 

 

 

                                                                       
                                                                       

Witness                                                           Insured –

6

--------------------------------------------------------------------------------

 

 